Citation Nr: 0822056	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2002 to November 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which, in pertinent part, 
granted entitlement to service connection for PTSD and 
assigned an initial rating of 10 percent, effective November 
9, 2005, and denied entitlement to service connection for 
tinnitus and migraines.  

The veteran's July 2006 notice of disagreement also initiated 
an appeal with respect to the June 2006 rating decision's 
denial of entitlement to service connection for a back 
condition.  In an August 2006 rating decision, service 
connection for mechanical low back pain was granted and an 
initial noncompensable rating was assigned, effective 
November 9, 2005.  Therefore, this issue is no longer before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 statement, the veteran requested that records 
of recent treatment at the VA Medical Centers (VAMC) in 
Pittsburgh (University Drive and Highland Drive) be obtained 
and added to record.

The procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Therefore, upon remand, the RO or the AMC should procure 
records of treatment for the veteran's disabilities from the 
Pittsburgh VAMCs.
Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should obtain all 
records of treatment for the veteran's 
disabilities dated from September 2006 
from the Pittsburgh University Drive and 
Highland Drive VAMCs.

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Cheryl Mason
Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

